UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6806


CARNELL D. MCELROY, SR.,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of Virginia Department of Corrections; EARL
BARKSDALE, Warden of Red Onion State Prison; MISS BAKER, Institutional
Programs Manager of Red Onion State Prison; JEFFREY C. ARTRIP, Chief
Housing Unit Manager of Red Onion State Prison; LIEUTENANT ROY A.
SYKES, Correctional Officer of Red Onion State Prison,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:16-cv-00245-JPJ-RSB)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carnell Dion McElroy, Appellant Pro Se. Laura Haeberle Cahill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, John Michael Parsons, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carnell D. McElroy, Sr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McElroy v. Clarke,

No. 7:16-cv-00245-JPJ-RSB (W.D. Va., June 14, 2017). The motion for appointment of

counsel is denied.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                           2